Citation Nr: 0324997	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  02-12 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for skin polyps, 
claimed as due to radiation exposure.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active service from October 1973 to November 
1977.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 2000 decision of the Huntington, West Virginia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The RO, in part, denied service connection for a 
psychiatric disorder, then classified as an adjustment 
disorder.  As well, the RO denied service connection for skin 
polyps, claimed as due to exposure to radiation, as well as 
hypertension.  A May 2002 decision of the RO denied service 
connection for a psychiatric disability, inclusive of post-
traumatic stress disorder (PTSD).

In his substantive appeal (VA Form 9), the veteran requested 
a hearing at the RO before a local Decision Review Officer 
(DRO).  A letter from the RO, dated October 4, 2002, advised 
the veteran that he could not use VA Form 9 to request a DRO 
hearing.  He was provided the appropriate form for requesting 
a DRO hearing and informed that he had 30 days to request 
such a hearing.  He has not responded, so the Board deems his 
request for that type of hearing withdrawn.  

The claim for service connection for PTSD will be decided.  
Unfortunately, the other claims, for service connection for 
skin polyps due to exposure to radiation and for 
hypertension, must be REMANDED to the RO.  They will be 
addressed following the ORDER.


FINDING OF FACT

The veteran has PTSD attributable to stressors he experienced 
during service.


CONCLUSION OF LAW

The veteran's PTSD was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(f) (2002).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

Service personnel records disclose that the veteran's served 
in the Navy and had a rating as a quartermaster.  He had 3 
years, 7 months, and 6 days of sea service.  He served aboard 
a submarine, the USS Francis Scott Key (SSBN657) (BLUE).  
He was awarded the Good Conduct Award, National Defense 
Service Medal, and SSBN Deterrent Patrol Insignia.  

In a statement dated in February 2001, the veteran identified 
his alleged stressors as certain fires and floods which took 
place on his submarine.  According to the statement, he 
served aboard on the USS Francis Scott Key from April 1974 
through November 1977.  He believed that the fires occurred 
after 1975 while the "Blue" crew was at sea, on patrol 
maintaining alert status.  One of the fires took place in the 
laundry room in the lower level operations compartment.  The 
general alarm was sounded and the crew had to don "EAB's" 
and go to periscope depth to ventilate the boat from the 
toxic air.  The fire in the laundry room was near the 
battery, and the crew was "pumped up" out of fear that sea 
water could possibly get into the laundry room.  

The veteran described another flooding incident in which a 
sailor was inadvertently shot inboard from a torpedo tube 
while performing a maintenance task.  The crew immediately 
went to general quarters.  Flooding in the torpedo room was 
announced over the intercom system.  It appeared that 
flooding through a 21-inch hole, the torpedo tube, had 
occurred; in fact, seawater was being pumped into the tube 
via the trim and drain system.  Nevertheless, the veteran and 
his crewmates believed at the time that they were confronted 
with a major flooding situation.  He stated that he 
experienced intense fear and believed he was going to die.  

A statement from a service comrade, Larry A. Kielon, was 
received in September 2000.  He described a fire, which 
occurred in the laundry room, aboard the submarine.  Crew 
members were running everywhere to obtain equipment to 
breathe and to fight the fire.  There was much concern over 
the danger of water entering a lower level battery 
compartment.  Crew mates at first grabbed mattresses in an 
attempt to seal off the hatch to the battery well, although 
the fire was eventually put out with fire extinguishers.  The 
submarine had to be brought to the surface to ventilate the 
smoke.  

A psychiatric examination was performed by Ahmed D. Faheem, 
M.D., in August 2000.  The veteran recalled events he 
regarded as stressful during service aboard a submarine.  The 
events included the flooding of a lower level portion of the 
submarine, as well as the apparent flooding from a torpedo 
tube.  He indicated that he had been troubled by these 
incidents, especially so after he became aware of reports of 
the disaster with a Russian submarine.  Mental status 
examination was performed.  The diagnosis on Axis I was PTSD.  
It was the examiner's assessment that the veteran's 
psychiatric problems were secondary to his service 
experience.  

A statement from the Department of the Navy, Judge Advocated 
General Corps, dated in October 2000, addresses the veteran's 
request for information regarding the status of the mission 
of the USS Francis Scott Key (SSBN-657) (Blue).  
The statement informs that the command held a patrol report 
responsive to the veteran's request; however, the document 
was currently classified in the interest of national defense 
or foreign policy.  

A psychiatric examination was performed for VA by Dr. Faheem 
in February 2002.  The veteran provided the account of a 
laundry room fire aboard his submarine and of the flooding of 
the torpedo room.  He indicated that he feared for his life 
practically all the time he was under water.  He related that 
these events had been brought back to mind by the sinking of 
a Russian submarine in August 2000.  Mental status interview 
was conducted.  The diagnosis on Axis I was PTSD, chronic, 
delayed.  The examiner stated that the veteran had PTSD 
related to several stressful experiences while serving in the 
Navy on submarines.  

In a statement dated in August 2002, the Naval Historical 
Center advised the veteran that it had no detailed deck logs 
of patrols by the USS Francis Scott Key (SSBN-657).  The 
existing abbreviated log yielded no details concerning 
whether or not the submarine was at periscope depth or 
whether or not the BRN-3 transit mast was raised or lowered.  

Additional statements from service comrades, Lynn Moran; Dr. 
Dean B. Upton, DVM; and Michael E. Stallings, were added to 
the record in December 2002.  Cumulatively, they recounted a 
fire in the laundry of the submarine and an apparent flooding 
of the torpedo room.  They provided details of these episodes 
similar to those recounted by the veteran, including the 
increased sense of urgency experienced by the crew during 
these events.  Michael Stallings recalled that the laundry 
room fire had occurred during the period from February 1977 
to April 1977.  He specified the time of the fire as 
occurring during the watch from 12:00 to 18:00.  He indicated 
that he was able to fix the event in time with that degree of 
detail since he remembered having been the auxillary man of 
the watch forward.  

Also added to the record were statements from associates, 
family members, and professional colleagues.  Cumulatively, 
they were to the effect that the veteran had been easy to get 
along with before service.  After returning from service, he 
became withdrawn, moody and belligerent and had angry 
outbursts.  He was often stressed, angry, and/or depressed.  
He often spoke of enduring a tremendous amount of stress 
during his years in the Navy.  Following the Russian 
submarine accident, the veteran became very distraught.  

Further added to the record were articles from websites 
indicating that the Navy approved a submarine combat badge 
during WW II for service on combat patrols.  The badge 
recognized service on a combat patrol during which the 
wearer's submarine sank an enemy vessel or accomplished a 
combat mission of equal importance-for instance, landing a 
demolition team on hostile territory.  It was stated that the 
ballistic missile submarine deterrent patrol badge, commonly 
worn by veteran submariners of today's Navy, recalled the 
design and purpose of the original badge.  

On VA neuropsychological evaluation in February 2003, the 
veteran recounted essentially the same alleged stressors as 
noted above in this decision.  The diagnosis on Axis I was 
PTSD, chronic, delayed.  The examiner stated that the veteran 
had problems with PTSD which were related to several 
stressful experiences while serving aboard submarines in the 
Navy, and were repressed until they came to the forefront 
after the veteran heard the news of the Russian submarine 
sinking in August 2000.  The veteran currently experienced 
recurrent bad dreams, nightmares, flashbacks, startle 
responses, difficulty being around people, irritability, and 
recurrent depression.  

II.  Analysis

On November 9, 2000, during the pendency of the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  It is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  And regulations 
implementing the VCAA have been published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002)).  

The Act essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim-but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  See 38 U.S.C.A. § 5103(a); Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).

The rating decision appealed and the statement of the case 
(SOC) and supplemental statements of the case (SSOCs), 
especially when considered together, discussed the pertinent 
evidence, provided the laws and regulations governing 
the claim, and essentially notified the veteran of the 
evidence needed to prevail.  Also in a letter dated in June 
2002 and in the July 2002 SOC, in particular, the RO 
specifically informed the veteran of what information he 
needed to provide in the event that there were outstanding 
private treatment records that VA needed to retrieve.  
Furthermore, he was advised that the RO would obtain VA 
medical records that he identified.  So the statutory and 
regulatory requirement that VA notify him as to what 
evidence, if any, will be obtained by him and what evidence, 
if any, will be obtained by VA for him, has been met.  See 
Quartuccio v. Principi, 16 Vet App. 183 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159).  

Also in connection with his current appeal, the veteran's 
service department medical records are on file as are his VA 
treatment records.  Other pertinent Federal department or 
agency records exist that should be requested, but as 
explained later in this decision, they cannot be obtained.  
Additionally, private medical records have been associated 
with the claims file, and the veteran has not identified 
additional private treatment records that should be obtained.  
So there is no indication that additional evidence exists-
and can be obtained-on the issues here in question.  
Adjudication of this appeal, then, without referral to the RO 
for further consideration under the new laws and regulations, 
poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993).  This is 
particularly true since, for the reasons stated, the Board 
will grant his claim for PTSD.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a); a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

Revisions to 38 C.F.R. § 3.304(f) became effective March 7, 
2002, during the pendency of the veteran's appeal.  However, 
inasmuch as the revisions to 38 C.F.R. § 3.304(f) were not 
substantive except as to cases involving personal assault, 
and other changes were made merely to improve the 
organization of the subsection, the veteran will not be 
prejudiced by consideration of the revised version of the 
regulation.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Where VA determines that the veteran did not engage in 
combat, the veteran's lay testimony, by itself, will not be 
sufficient to establish the alleged stressor.  Instead, the 
record must contain service records or other independent 
credible evidence to corroborate the veteran's testimony as 
to the alleged stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).  Those service records which are available must 
support and not contradict the veteran's lay testimony 
concerning the noncombat stressors.  Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).  In this regard, VA "is not required 
to accept doctors' opinions that are based upon the 
appellant's recitation of medical history."  Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995).  

The Board has considered the veteran's statement that he 
served aboard a submarine which engaged in combat patrols.  
Further, the Board is aware that the veteran was awarded the 
SSBN Deterrent Patrol Insignia-which, he maintains, is a 
combat decoration.  He has provided material from websites to 
support his contention that he was involved in combat.  The 
Board, however, notes that the evidence currently of record 
simply does not contain verification from official Naval 
Department sources that he engaged in combat.  But this is 
inconsequential because there is still sufficient other 
evidence, regardless, to grant his claim for PTSD.  Even 
based on the evidence currently on file, there are service 
records and other independent credible evidence corroborating 
his alleged stressors.

It is indeed unfortunate that some of the veteran's service 
department records, which might have shed light on his 
account of alleged stressors, are unavailable because they 
are classified.  But irrespective of that, the Board has 
reviewed his description of the events aboard his submarine-
certain fires and floods-which he alleges as his stressors.  
His description of these events is quite detailed and remains 
consistent throughout the record.  Moreover, he has provided 
several statements from service comrades which also describe 
in great detail these events; and they are very consistent, 
too, insofar as recounting the very same incidents that he 
reported as stressful.  They all emphasize the sense of 
imminent danger and threat to life experienced by crew 
members during the fires and floods.  So they corroborate 
the veteran's account of traumatic experiences aboard his 
submarine.  In short, these statements from the veteran and 
his service comrades are credible and, therefore, establish 
that his alleged stressors, in fact, occurred.  

The veteran believes his experiences aboard the USS Francis 
Scott Key caused his PTSD.  VA mental health practitioners 
have not only diagnosed PTSD, but also have etiologically 
linked it to the veteran's alleged stressors of 
submarine duty.  So there is sufficient evidence to grant his 
claim.  Cohen v. Brown, 10 Vet. App. 128 (1997).


ORDER

The claim for service connection for PTSD is granted.


REMAND

In a statement recently received in August 2003 in support of 
his claims, the veteran indicated he is receiving disability 
benefits from the Social Security Administration (SSA).  VA's 
duty to assist includes obtaining records from the SSA.  
See Murincsak v. Derwinski, 2 Vet. App. 363, 372-73 (1992).

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:  

1.  Obtain a copy of any decision of the 
SSA awarding the veteran disability 
benefits and copies of all 
medical records upon which that decision 
was based.  Once obtained, these records 
should be associated with the other 
evidence in the claims folder.

2.  Readjudicate the claims for skin 
polyps and hypertension in light of any 
additional evidence obtained.  If the 
claims are not granted, send the veteran 
and his representative an appropriate 
supplemental statement of the case (SSOC) 
and give them time to respond before 
returning the case to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



